UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


M. HARVEY BRENNER,                          
               Plaintiff-Appellant,
                and
DORIS L. STORMS,
                               Plaintiff,
                   v.                               No. 02-1149

JOHNS HOPKINS UNIVERSITY; THE
JOHNS HOPKINS UNIVERSITY
FACULTY AND SENIOR STAFF
RETIREMENT PLAN,
              Defendants-Appellees.
                                            
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                         (CA-97-313-CCB)

                        Argued: December 4, 2003

                        Decided: February 12, 2004

     Before WIDENER, LUTTIG, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

ARGUED: Martin Harold Schreiber, II, BROWN, GOLDSTEIN &
LEVY, L.L.P., Baltimore, Maryland, for Appellant. John F. Schultz,
2               BRENNER v. JOHNS HOPKINS UNIVERSITY
DRINKER, BIDDLE & REATH, L.L.P., Philadelphia, Pennsylvania,
for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Appellant, Dr. M. Harvey Brenner, appeals from the grant of sum-
mary judgment in favor of appellees, the Johns Hopkins University
and the Johns Hopkins University Faculty and Senior Staff Retire-
ment Plan (collectively, "the University"), in his civil action alleging
violations of the Employee Retirement Income Security Act
("ERISA"). In particular, Brenner claims that the University failed to
inform him that enrollment in the Retirement Plan was not automatic
and, consequently, breached its fiduciary duty under ERISA
§ 404(a)(1), codified at 29 U.S.C. § 1104(a)(1) (2000). The district
court rejected Brenner’s claim on the ground that there was no genu-
ine dispute that the University sent Brenner, by sufficiently reliable
means, materials adequate to inform him of the plan’s conditions of
enrollment. Finding no reversible error, we now affirm.

                                   I.

   The University adopted the Retirement Plan for its employees in
1969. When Brenner, a "world-renowned epidemiologist," J.A. 22,
joined the University’s faculty in 1972, he was told that the Univer-
sity would provide him with retirement benefits and assumed that he
would be automatically enrolled in the Retirement Plan. Enrollment
in the plan was not, however, automatic, but rather depended on com-
pliance with two conditions. First, an employee must have attained a
certain age or have been employed at least a specified number of
years. Second, the plan required an employee to submit an enrollment
application.
                 BRENNER v. JOHNS HOPKINS UNIVERSITY                   3
   According to the University, when Brenner started work in the Fall
of 1972, he had not yet reached the minimum age, but did, once this
requirement was lowered to 32 on July 1, 1973. Since Brenner was
now eligible for enrollment, the University’s Office of Personnel Ben-
efits prepared a memorandum dated August 23, 1973, advising him
of his eligibility to participate in the Retirement Plan and that, "if he
wished to enroll," he needed to "arrange for completion of enrollment
and payment authorization forms." J.A. 638. The memorandum also
included a waiver form that Brenner was to return if he chose not to
enroll. The University offered testimony that the memorandum was
sent to Brenner’s campus address through campus mail, and that such
memoranda were the normal means by which the University notified
employees of their eligibility status prior to ERISA’s enactment.

   After ERISA was enacted in 1975, the University revised its notifi-
cation procedures. For instance, the University asserted that it distrib-
uted at least two major Summary Plan Descriptions ("SPDs"),
documents that ERISA requires to be provided to plan participants
and that must summarize the plan in easily understood terms. See 29
U.S.C. § 1022, 1024(b) (2002). The University published an initial
SPD in November 1977, and another major amendment in 1984. After
1984, the University claims to have produced several updates of the
amended SPD. These SPDs explained a number of the plan’s key
terms; most importantly for present purposes, the SPDs explained that
the participation of eligible faculty was "voluntary," J.A. 752, and/or
that such employees could participate in the plan "upon completion
of an application form," J.A. 112.

   The parties offered conflicting evidence as to how the SPDs for the
Retirement Plan were distributed. Frank Kellner, the Senior Director
of the Office of Benefits Administration, claimed that the University
sent the initial SPD and all subsequent amendments to the home
addresses of faculty by first-class mail. Sandra Cobb, the Manager of
Worklife Programs for the Office of Benefits Administration, stated
that the SPDs were sent to faculty through the campus mail system.
And Bernie Kuczak, Kellner’s assistant, testified that the SPDs were
not mass-mailed to faculty at all, but were instead provided by other
means.

  The University also adopted a number of informal notification
practices with respect to the Retirement Plan. For instance, from 1974
4                BRENNER v. JOHNS HOPKINS UNIVERSITY
to 1985, the University sent eligible employees an "Annual Statement
of Benefits" summarizing the available benefits. If an individual was
not enrolled in the Retirement Plan, the University claims that the
amounts of contribution would be listed as zeros and a notation would
appear that the employee was not participating in the plan. The Uni-
versity distributed these statements annually, and "would have sent"
Brenner ten copies of these statements. J.A. 46. Periodically, the Uni-
versity would also distribute to plan participants "Retirement
Updates," newsletters examining issues raised by the Retirement Plan.
The University provided evidence that two of these sporadically-
mailed newsletters contained messages directed at individuals who
were not participating in the program.

   Furthermore, the University offered evidence that it made efforts
beyond these generally-distributed documents to contact Brenner
about his enrollment obligation. For example, Dean Donald Hender-
son drafted a letter to Brenner in 1984 encouraging him to join the
plan. Additionally, Assistant Dean William Pipkin allegedly failed on
several occasions in 1988 to persuade Brenner to enroll.

   Despite this evidence, Brenner asserted that he was never told that
he would not be automatically enrolled in the Retirement Plan, denied
receiving any of the written materials discussed above, and further
asserted that the record contained indications that many, if not all, of
these materials were never sent to him. Brenner stated that he did not
learn that he was not enrolled in the plan until February 1994, when
he attempted to reallocate his benefits after he separated from his
wife.

                                    II.

  In January 1997, Brenner filed the instant lawsuit, asserting six
counts against appellees. Count I — the only one relevant to this appeal1
    1
   Counts II-VI were dismissed on other grounds, and Brenner does not
appeal their dismissal. Moreover, Doris L. Storms, Brenner’s wife and a
co-plaintiff below, voluntarily dismissed her appeal of the district court’s
partial grant of summary judgment against her. (The district court denied
the University’s motion for summary judgment as to her claim of breach
of fiduciary duty.).
                 BRENNER v. JOHNS HOPKINS UNIVERSITY                      5
— asserted a claim for breach of fiduciary duty under 29 U.S.C.
§ 1104(a)(1) on the ground that the University imposed a duty or con-
dition of enrollment without adequate notice to him. Because, Bren-
ner asserted, he was never informed of his need to enroll in the
retirement plan in order to receive benefits and never received any of
the materials that the University claimed would have told him of his
need to enroll, the University failed to provide him with adequate
notice of the Retirement Plan’s enrollment requirements, in breach of
its fiduciary duty under ERISA. In a lengthy opinion, the district court
rejected Brenner’s claim, concluding that there was no credible dis-
pute that the University sent Brenner, by means sufficient under the
relevant regulation, materials that would have informed him of the
enrollment requirements. Accordingly, the district court granted the
University’s motion for summary judgment. Brenner v. Johns Hop-
kins Univ., No. Civ. CCB-97-313, 2000 WL 33312762 (D. Md. Sep.
29, 2000).

   The district court began its analysis by noting the parties’ "agree[-
ment] that the . . . Retirement Plan is a ‘pension plan’ within the defi-
nition of ERISA, 29 U.S.C. § 1002(2)(A); that [Brenner is a]
‘participant[ ],’ 29 U.S.C. § 1002(7); and that the University is the
plan administrator, 29 U.S.C. § 1002(16), and a ‘fiduciary’ under 29
U.S.C. § 1102." Id. at 19, 2000 WL 33312762, at *8. Thus, the dis-
pute only concerned the scope of the University’s fiduciary duty to
Brenner, and then whether, considering the evidence in the light most
favorable to Brenner, the University breached that duty by failing to
provide Brenner with adequate notice of his obligation to enroll in the
retirement plan in order to receive benefits.

  The particular fiduciary duty Brenner claimed the University
breached is set forth in 29 U.S.C. § 1104(a)(1).2 While noting that we
  2
   The most pertinent part of that section as referenced by Brenner
relates to a fiduciary’s duties of loyalty and prudence, and provides that
"a fiduciary shall discharge his duties with respect to a plan solely in the
interest of the participants and beneficiaries," and "with the care, skill,
prudence, and diligence under the circumstances then prevailing that a
prudent man acting in a like capacity and familiar with such matters
would use in the conduct of an enterprise of a like character and with like
aims . . . ." 29 U.S.C. § 1104(a)(1), (a)(1)(B) (2000).
6                BRENNER v. JOHNS HOPKINS UNIVERSITY
have held that "the general fiduciary duty standard cannot be used to
expand the notice requirements imposed" by ERISA, the district court
nevertheless concluded that Brenner "allege[d] a breach of fiduciary
duty for failure to provide notice that . . . [wa]s essentially coexten-
sive with the notice requirements" imposed on SPDs. Id. at 22, 2000
WL 33312762, at *9. In particular, the court concluded that Brenner’s
asserted fiduciary duty derived from the requirements of 29 U.S.C.
§§ 1022 and 1024(b) that SPDs be "sufficiently accurate and compre-
hensive to reasonably apprise . . . participants . . . of their rights and
obligations under the plan," 29 U.S.C. § 1022(a), including "the
plan’s requirements respecting eligibility for participation and bene-
fits," 29 U.S.C. § 1022(b). See also 29 U.S.C. § 1024(b).

   The district court then analyzed the evidence to determine the Uni-
versity’s compliance with this alleged fiduciary duty. As to the con-
tent of the SPDs prepared by the University, the district court
concluded that these documents notified those participants who
received them "of their need to complete an application and that par-
ticipation in the retirement plan was voluntary." Brenner, slip op. at
23, 2000 WL 33312762, at *9. The district court also concluded that
the other written forms of notification the University claims to have
provided would have also communicated this obligation, if they were
received.

   But because Brenner had denied ever receiving an SPD or any of
the other documents identified by the University, this conclusion did
not end the court’s analysis. Instead, the district court proceeded to
determine whether the specified documents were distributed by means
sufficient under the relevant Department of Labor regulation. That
regulation requires that administrators send certain documents using
measures "reasonably calculated to ensure actual receipt of the
material[s]." 29 C.F.R. § 2520.104b-1(b)(1) (2002). In particular, the
regulations deem acceptable "in-hand delivery to an employee at his
or her worksite," as compared with "merely plac[ing] copies of the
material in a location frequented by participants," which is "in no
case" sufficient. Id. The regulation also allows first, second, or third-
class mail to be used, but the latter two forms are sufficient only if
certain standards are met. See id.

  Applying this regulation to the materials in this case, the court first
noted the conflict in the evidence about whether document distribu-
                 BRENNER v. JOHNS HOPKINS UNIVERSITY                      7
tion occurred "by first-class mail or delivery to individual campus
addresses"; however, the court resolved this conflict by holding that
"both methods are acceptable under the regulation[ ]." Brenner, slip
op. at 25, 2000 WL 33312762, at *10. Thus, all that was left to decide
was whether the University demonstrated that documents sufficient to
comply with its fiduciary duty had been distributed by at least campus
mail.

   The district court held that the University satisfied its burden on
this issue. As to the SPDs, the court concluded that the University
offered evidence of the distribution of an initial SPD in 1977, a
revised SPD in 1984, and other updated SPDs. While noting that only
the 1977 and 1984 SPDs were filed with the Department of Labor as
required, the court concluded that those limited filings "nevertheless
would suggest that at least two of the SPDs were distributed to eligi-
ble participants." Id. at 25-26, 2000 WL 33312762, at *10-11. The
court concluded that the University also provided substantial evidence
of its distribution of memoranda, Annual Benefit Statements, and
related documents, in compliance with its fiduciary duty. Moreover,
the district court accorded weight to the additional steps beyond writ-
ten notice the University took to notify Brenner of his obligation to
enroll — reasoning that they evidenced compliance with its fiduciary
duty — and rejected Brenner’s attempts to defeat summary judgment
by relying on gaps and inconsistencies in the University’s evidence.
For these reasons, the district court granted summary judgment in
favor of the University.

                                    III.

   Brenner raises several contentions of error on appeal, only three of
which need be addressed in any detail. Although he is correct as to
the first of the three claims, Brenner still fails to show that the district
court committed reversible error.

   As an initial matter, Brenner correctly asserts that the district court
erred in its assessment of the extent of the conflict in the evidence
regarding the distribution of Retirement Plan SPDs. The district court
overlooked Kuczak’s testimony that these SPDs were not mailed to
plan participants but, rather, were provided "when [employees] vis-
ited the regional personnel office to enroll in the plan . . . or upon
8               BRENNER v. JOHNS HOPKINS UNIVERSITY
request," J.A. 654-655 — an unacceptable system of general distribu-
tion under the regulation. See supra at 6. This testimony created a
genuine dispute of fact that, at summary judgment, must be resolved
in Brenner’s favor.

    Nevertheless, we reject Brenner’s consequent assertion that, even
if the evidence shows that other materials were sent to him that would
have informed him of his obligation to enroll in the plan to receive
benefits, the University’s failure to distribute the SPDs by adequate
means was, by itself, a breach of its fiduciary duty under 29 U.S.C.
§ 1104(a)(1). We have, admittedly, relied on the notice requirements
that ERISA imposes on plan administrators to inform the scope of the
section 1104 fiduciary duty, and we have found a breach of that duty
when information required by statute to be contained in an SPD and
furnished to participants was not so provided. See Rodriguez v. MEBA
Pension Trust, 872 F.2d 69, 73-74 (4th Cir. 1989) (finding a breach
of fiduciary duty when a fiduciary failed to inform a plan participant
of a material modification in the terms of the plan, as was required
by 29 U.S.C. §§ 1022(a)(1) and 1024(b)). Here, however, Brenner has
not established how the fiduciary duty he asserts, the scope of which
is defined by the University’s statutory and regulatory obligations to
properly distribute SPDs which would inform him of the necessary
requirements for plan enrollment, was breached when, although the
University did not distribute SPDs in an acceptable fashion, there is
no genuine dispute that it adequately distributed to Brenner several
other documents that would have, if received, informed him of those
requirements. After all, Brenner has sued for breach of the fiduciary
duty imposed by section 1104(a)(1), and not for the University’s fail-
ure to comply with its notice obligations under sections 1022 and
1024(b); "[s]tated differently, an SPD is only one way, but not the
only way, [the University] could have informed Dr. Brenner that par-
ticipation in the Plan was not automatic." Br. of Appellees at 25. Con-
sequently, we conclude that the factual dispute over how the SPDs
were distributed is immaterial in this case.

   Brenner also contends that, even if the evidence shows the Univer-
sity sent Retirement Plan SPDs and other written materials at least by
campus mail, the University provided no evidence that campus mail
satisfied the minimum standards for distribution, i.e., that document
distribution through campus mail reasonably ensured actual receipt by
                 BRENNER v. JOHNS HOPKINS UNIVERSITY                    9
plan participants. See 29 C.F.R. § 2520.104b-1(b)(1). We reject this
contention as well.

   Notwithstanding the uncontradicted evidence that the Annual
Statements of Benefits were sent by first-class mail (a method explic-
itly designated as sufficient by the regulation), the University pro-
vided evidence that generally described how the other documents
would have been delivered through campus mail from the sender to
Brenner’s mailbox — despite Brenner’s correct assertion that this evi-
dence did not detail every aspect of the system’s operation. Moreover,
the University presented testimony indicating that campus mail did
not suffer from significant delivery problems.3 In contrast, Brenner
can identify no affirmative evidence indicating that the campus mail
was unreliable, but instead points only to gaps in the testimony
describing how that system operated.

   The University’s evidence as to the adequacy of campus mail at the
relevant times could, no doubt, have been stronger. But as the district
court observed, Brenner’s claim of error here "relies on the unsurpris-
ing fact that University employees have inconsistent or failed recol-
lections of long-ago events . . . ." Brenner, slip op. at 26-27, 2000 WL
33312762, at *11 (citing, inter alia, I.V. Servs. of Am., Inc. v. Inn
Dev. & Mgmt., Inc., 182 F.3d 51, 55-56 (1st Cir. 1999)). While we
do not accept the University’s contention that campus mail was equiv-
alent to in-hand delivery, we nonetheless conclude that, in the absence
of contrary evidence from Brenner, the University carried its burden
on this issue.

                            CONCLUSION

  Upon review of the parties’ briefs and oral arguments, and upon
  3
   Kellner, for instance, testified that he had no concerns about the mail
system at the time, and offered his observation that after a person had
been on campus for "a year or so" — allowing time for them to become
"clearly identified with a university address" — campus mail was "much
more effective" than first-class mail. J.A. 500-01. Kuczak added that,
during her time at the University, she never heard of a faculty member
not receiving letters like the August 1973 Memorandum that were sent
through the campus mail.
10               BRENNER v. JOHNS HOPKINS UNIVERSITY
our consideration, we affirm the district court’s judgment for the rea-
sons stated by that court, except to the extent that those reasons differ
from the reasoning presented above.

                                                            AFFIRMED